Title: To Benjamin Franklin from Henry Grand, 19 January 1782
From: Grand, Henri-Maximilien (Henry)
To: Franklin, Benjamin


Sir
Paris Jany 19th 1782
I have to acknowledge the receit of the 32 Discounting Office Stocks you have sent me; they wont be returned to me before the latter end of this Month when I shall send them to you without loss of Time.
There have been obmissions made by the Clark that drew out the list of payments to Prisoners sent you as he was in a great hurry. Herewith you have a new one more correct. If it is necessary to stop the payment of any of those orders I shall be expecting your further Instructions thereupon.
Your Parcel for Holland has been franckd & forwardd. Messrs. Fizeaux Grand & ce. at Amstrm. having drawn on me the 3rd. inst. at 3 Usances for your Account the sum of £5564.5.6. I beg you will be so Kind as to send me an authorisation for the payment of said Bill. Mr. John Adams has also valued upon me for more than what I remain indebted to him; & as his salaries are due to him since Novr. last I crave the favour you will send me a further order in his favour.
I remain with due Respect sir Your most obt. hble st. for M. Grand
Hy. Grand
 
Addressed: His Excellency Bn. Franklin Esq / Passy
Endorsed: Gave the Authorization desired BF—
